DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 10-26, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Bergquist et al. (EP3616432B1), hereinafter “Bergquist” in view of Vajapeyam et al. (US 2017/0041767 A1), hereinafter “Vajapeyam”.
Claims 1 and 19:
Regarding claim 1, Bergquist teaches ‘a method of operating a communications device’ ([0001], “Embodiments herein relate to a network node, and to methods therein. Especially, embodiments herein relate to Packet Data Convergence Protocol (PDCP) reordering”), the method comprising: 
‘receiving a first signaling radio bearer (SRB) packet; buffering the first SRB packet in a radio link control (RLC)-to-Packet Data Convergence Protocol (PDCP) reordering window’ (Fig. 1, step 102 illustrates received packet is stored in the buffer; the buffer is for reordering window; [0013], “1. The one or more out-of-sequence PDCP PDUs are buffered and not immediately forwarded”); and 
‘selectively forwarding or discarding the first SRB packet’ ([0013], 
“4. If the one or more missing PDCP PDUs are all received before the t-Reordering timer expire, they are immediately forwarded in-sequence to the upper layer, followed by an in-sequence delivery of buffered PDUs to the upper layer.
5. But if instead the t-Reordering timer expires before the one or more missing PDUs are all received, there is no more waiting but instead only the buffered PDCP PDUs will be forwarded to upper layers”).
Bergquist however fails to teach the selective forwarding is ‘based upon a reordering timer with a first expiration period that is greater than a second expiration period associated with a data radio bearer (DRB) reordering timer’.
Vajapeyam in the same field of endeavor teaches in [0052], “In further examples, a radio bearer may be a SRB, which may be relatively intolerant of missing SDUs. In some examples, the reordering timer for such radio bearers may be set to infinity ( e.g., disabling a timer limitation, etc.), thereby helping ensure that PDCP PDUs are retransmitted by the transmitter”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Vajapeyam by modifying with the SRB reordering timer to be a finite amount but large, which may be larger than expiration timer of a data radio bearer. 
A person would be motivated to modify teaching of Vajapeyam and combine with that of Bergquist so as to help retransmission, as stated above “helping ensure that PDCP PDUs are retransmitted by the transmitter”, and disclosed by Vajapeyam.
Claim 19 is for a device implementing method of claim 1. The claim is a change in category with respect to claim 1. Claim elements are discussed above in claim 1.  Presence of processor and memory is implied.
Claim is rejected based on rejection of claim 1.

Claims 2 and 20:
Regarding claim 2, combination of Bergquist and Vajapeyam teaches the method of claim 1 (discussed above). 
Combination of Bergquist and Vajapeyam teaches, ‘wherein selectively forwarding or discarding the first SRB packet based upon the reordering timer comprises: determining that the reordering timer with the first expiration period has expired; determining that the first SRB packet is an out-of-order (000) packet that skips over at least one expected SRB packet; determining that the at least one expected SRB packet has been received and that the first SRB packet and the at least one expected SRB packet have been reordered; and releasing the at least one expected SRB packet and the first SRB packet to a radio resource control (RRC) layer’ (discussed above in claim 1; see also Bergquist [0013]).
Claim 20 is for a device implementing method of claim 2. The claim is a change in category with respect to claim 2. Claim elements are discussed above in claim 2.  
Claim is rejected based on rejection of claim 2.

Claims 3 and 21:
Regarding claim 3, combination of Bergquist and Vajapeyam teaches the method of claim 1 (discussed above). 
Combination of Bergquist and Vajapeyam teaches, ‘wherein selectively forwarding or discarding the first SRB packet based upon the reordering timer comprises: determining that the reordering timer with the first expiration period has expired; determining that the first SRB packet is an out-of-order packet that skips over at least one expected SRB packet; determining that the expected at least one SRB packet has not yet been received; and discarding the first SRB packet’ (discussed above in claim 1).
Claim 21 is for a device implementing method of claim 3. The claim is a change in category with respect to claim 3. Claim elements are discussed above in claim 3.  
Claim is rejected based on rejection of claim 3.

Claims 4 and 22:
Regarding claim 4, combination of Bergquist and Vajapeyam teaches the method of claim 1 (discussed above) ;wherein the first expiration period is associated with an SRB reordering timer’ (discussed above in claim 1; first timer is associated with SRB reordering while the second timer is associated with DRB).
Claim 22 is for a device implementing method of claim 4. The claim is a change in category with respect to claim 4. Claim elements are discussed above in claim 4.  
Claim is rejected based on rejection of claim 4.

Claims 5 and 23:
Regarding claim 5, combination of Bergquist and  Vajapeyam teaches the method of claim 1 (discussed above), wherein the first expiration period is based at least in part upon a third expiration period associated with a radio resource control (RRC) timer for a message corresponding to the first SRB packet (Bergquist: “[0044] In some embodiments disclosed herein the legacy PDCP reordering function is improved so that PDCP PDU’s arriving late and outside the receiving window because the t-Reordering timer has expired, are not discarded, provided they are received within a certain time limit. An extra timer is proposed to be added to determine how long to wait for when these late PDCP PDU’s are discarded. Thus according to some embodiments described herein, reference may be referred to a first timer and to a second timer. The first timer may be the t-Reordering timer and the second timer may be a t-WaitForLatePDUs timer”; second timer may be the RRC timer of the claim).
Claim 23 is for a device implementing method of claim 5. The claim is a change in category with respect to claim 5. Claim elements are discussed above in claim 5.  
Claim is rejected based on rejection of claim 5.

Claims 6 and 24:
Regarding claim 6, combination of Bergquist and Vajapeyam teaches the method of claim 1 (discussed above).
The claim element, ‘wherein the first expiration period is extended to a point in time when the SRB is dismantled’ may be obvious to one of ordinary skill in the art to wait for the dismantling process to be completed and effectively extending the expiration period.
Claim 24 is for a device implementing method of claim 6. The claim is a change in category with respect to claim 6. Claim elements are discussed above in claim 6.  
Claim is rejected based on rejection of claim 6.

Claims 7 and 25:
Regarding claim 6, combination of Bergquist and Vajapeyam teaches the method of claim 1 (discussed above).
Bergquist teaches about the communication between network nodes which may be base station or user equipment, “The PDCP entity may be some piece of software running a separate instance of a full PDCP protocol between a network node, such as an eNB or a gNB, and a network node, such as UE, for a specific, so called, radio bearer. There are different bearers in LTE, signalling radio bearers aka SRB and data radio bearers aka DRB” ([0013]), and thus teaching, ‘wherein the communications device corresponds to a user equipment and the first SRB packet is received from a base station’.
Claim 25 is for a device implementing method of claim 7. The claim is a change in category with respect to claim 7. Claim elements are discussed above in claim 7.  
Claim is rejected based on rejection of claim 7.

Claims 8 and 26:
Regarding claim 8, the same logic based on discussion in claim 7 applies. 
Claim 26 is for a device implementing method of claim 8. The claim is a change in category with respect to claim 8. Claim elements are discussed above in claim 8.  
Claim is rejected based on rejection of claim 8.

Claims 9 and 27:
Regarding claim 9, the claim elements, ‘a method of operating a communications device, the method comprising: receiving a first signaling radio bearer (SRB) packet; detecting that the first SRB packet is an out-of-order (000) SRB packet that skips over at least one expected SRB packet; and selectively forwarding or discarding the first SRB packet based upon the reordering timer’ has been discussed above in claim 1 and taught by Bergquist.
Bergquist also teaches ‘triggering, before expiration of a reordering timer associated with a radio link control (RLC)-to-Packet Data Convergence Protocol (PDCP) reordering window for the first SRB packet, transmission of a retransmission request for the at least one expected SRB packet’  ([0015], “the packet convergence entity may deliver the data packets to an upper layer entity as they are received (e.g., in order or out of order), may reorder the data packets and ignore data packet losses, and/or may request retransmissions of missing data packets”).
Claim 27 is for a device implementing method of claim 9. The claim is a change in category with respect to claim 9. Claim elements are discussed above in claim 9.  
Claim is rejected based on rejection of claim 9.

Claims 10 and 28:
Regarding claim 10, Bergquist teaches the method of claim 9.
Bergquist however does not expressly teach ‘wherein the retransmission request comprises a NACK for the at least one expected SRB packet’.
Vajapeyam in the same field of endeavor teaches retransmission of a packet (Vajapeyam: [0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Vajapeyam with that of Bergquist so that retransmission may be performed with the help of NACK, possibly before the expiry of the reordering timer, so that packet may be delivered within required time.
Claim 28 is for a device implementing method of claim 10. The claim is a change in category with respect to claim 10. Claim elements are discussed above in claim 10.  
Claim is rejected based on rejection of claim 10.

Claims 11 and 29:
Regarding claim 11, Bergquist teaches the method of claim 9 (discussed above).
Most of the claim elements of the claim, ‘ wherein selectively forwarding or discarding the first SRB packet based upon the reordering timer comprises: determining that the reordering timer has expired; determining that the first SRB packet is an out-of-order packet that skips over the least one expected SRB packet; determining that the at least one expected SRB packet has been received and that the first SRB packet and the at least one expected SRB packet have been reordered: and releasing the at least one expected SRB packet and the first SRB packet to a radio resource control (RRC) layer’, is discussed above in claim 1 and claim 9. Release of SRB packets depends on the ordered set of packets in the buffer as discussed above in claims 1 and 9.
Claim 29 is for a device implementing method of claim 11. The claim is a change in category with respect to claim 11. Claim elements are discussed above in claim 11.  
Claim is rejected based on rejection of claim 11.

Claims 12 and 30:
Regarding claim 12, Bergquist teaches the method of claim 9 (discussed above).
Bergquist teaches,  ‘wherein selectively forwarding or discarding the first SRB packet based upon the reordering timer comprises: determining that the reordering timer has expired; determining that the first SRB packet is an out-of-order packet that skips over the at least one expected SRB packet: determining that the expected at least one SRB packet has not yet been received’ (discussed above in claims 1 and 9); and ‘discarding the first SRB packet’ (Bergquist: [0037], “In action 102, a PDU N arrives and is buffered, but PDU N-1 and PDU N-2 are missing. Further, in action 102, the t-reordering timer is started. In action 103, when the t-reordering timer expires, e.g. when a time period corresponding to the receiving window has lapsed, the lower end of the receiving window is moved forward (in this example the receiving window then encompasses SNs N+1, N+2, ..., N+10), and the PDU N is forwarded to one or more upper layers as indicated by the thick arrow in Figure 1. In action 104, the PDUs N-1 and N-2 arrive too late, i.e. outside the receiving window, and are therefore discarded”).
Claim 30 is for a device implementing method of claim 12. The claim is a change in category with respect to claim 12. Claim elements are discussed above in claim 12.  
Claim is rejected based on rejection of claim 12.

Regarding claim 13, Bergquist teaches the method of claim 9 (discussed above). 
Claim element, ‘wherein the reordering timer has a first expiration period that is greater than a second expiration period associated with a data radio bearer (DRB) reordering timer’ is discussed above in claim 1 (teaching of Vajapeyam modified and combined with teaching of Bergquist).

Regarding claim 14, combination of Bergquist and Vajapeyam teaches the method of claim 13 (discussed above), wherein the first expiration period is associated with an SRB reordering timer (discussed above in claim 1; first expiration timer is associated with SRB reordering while the second reordering timer is associated with DRB) .

Regarding claim 15, combination of Bergquist and Vajapeyam teaches the method of claim 13 (discussed above), ‘wherein the first expiration period is based at least in part upon a third expiration period associated with a radio resource control (RRC) timer for a message corresponding to the first SRB packet’ (discussed above in claim 5).

Regarding claim 16, combination of Bergquist and Vajapeyam teaches the method of claim 13 (discussed above), ‘wherein the first expiration period is extended to a point in time where the SRB is dismantled’ (discussed above in claim 6).

Regarding claim 17, Bergquist teaches the method of claim 9 (discussed above), ‘wherein the communications device corresponds to a user equipment and the first SRB packet is received from a base station’ (discussed above in claim 7).

Regarding claim 18, the same logic applies as discussed in claim 7. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a) WO 2015139557 A1 teaches method of a Packet Data Convergence Protocol (PDCP) entity and a corresponding apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INTEKHAAB AALAM SIDDIQUEE whose telephone number is (571)272-0895. The examiner can normally be reached Monday to Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INTEKHAAB A SIDDIQUEE/Examiner, Art Unit 2462